o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date cc tege eb qp1 genin-129538-18 ------------------- uil no via regular mail ---------------------------------- ------------------------- ---------------------------------------- dear ------------------------ this is in response to your email inquiry of date and your follow-up email inquiries of date and date regarding the transition rule_of section d of the employee_retirement_income_security_act_of_1974 erisa public law this letter provides general information regarding the transition rule_of section d of erisa section a of erisa added sec_415 to the internal_revenue_code code sec_415 of the code limits the amount of a participant’s annual_benefit under a qualified defined_benefit_plan at the time this provision became effective in this limit was equal to the lesser_of dollar_figure or the average of the participant’s highest years of compensation due to statutory changes since erisa and indexing_for_inflation pursuant to sec_415 the dollar limit on a participant’s annual_benefit for is dollar_figure section d of erisa provides a transition rule for employees who were pension_plan participants before date this transition rule provides a limited exception from the application of the sec_415 limit for those participants section d of erisa provides in the case of an individual who was an active_participant in a defined_benefit_plan before date if-- a the annual_benefit within the meaning of sec_415 payable to such participant on retirement does not exceed percent of his annual rate of compensation on the earlier of i date or ii the date on which he separated from the service of the employer genin-129538-18 b such annual_benefit is no greater than the annual_benefit which would have been payable to such participant on retirement if i all the terms and conditions of such plan in existence on such date had remained in existence until such retirement and ii his compensation taken into account for any period after date had not exceeded his annual rate of compensation on such date and c in the case of a participant who separated from the service of the employer prior to date such annual_benefit is no greater than his vested_accrued_benefit as of the date he separated from the service then such annual_benefit shall be treated as not exceeding the limitation of subsection b of sec_415 of the internal_revenue_code in order for the transition rule_of section d of erisa to apply a number of requirements must be met first the individual must have been an active_participant in the defined_benefit_plan before date second under section d a of erisa the annual_benefit payable to the participant on retirement cannot exceed the lesser_of the participant’s annual rate of compensation on the earlier of date or the date on which the participant separated from the service of the employer third under section d b of erisa the annual_benefit cannot be greater than the benefit that would have been payable to the participant if all terms and conditions of such plan in existence on date had remained in existence until the participant’s retirement and the participant’s_compensation taken into account for any period after date had not exceeded his annual rate of compensation on date finally section d c of erisa provides for an additional requirement for a participant who separated from service before date in the case of a participant who separated from service after date under section d a of erisa the transition rule does not apply to a participant whose annual_benefit payable under the plan is greater than the participant’s annual rate of compensation on date we hope this information is helpful if you need additional assistance please contact --------------------- at ---------------------- by _________________________ neil sandhu senior technician reviewer qualified_plans branch
